            Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA, and THOMAS KLAUS,
                                                           Case No. 2:21-cv-230
                        Plaintiffs,

        v.


 CROWN MEDIA UNITED STATES, LLC,

                        Defendant.


                                          COMPLAINT

       Plaintiffs Robert Jahoda and Thomas Klaus (collectively, “Plaintiffs”), through their

undersigned counsel, bring this complaint against Crown Media United States, LLC

(“Defendant”), and assert as follows:

                                        INTRODUCTION

       1.       Plaintiffs bring this action against Defendant under Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. and its implementing regulations, in

connection with Defendant’s failure to offer blind patrons the full and equal enjoyment of its on-

demand streaming entertainment services.

       2.       Defendant offers consumers on-demand video streaming services through its

website and mobile application, Hallmark Channel, where consumers can access a library of TV

shows and movies to watch at their leisure.

       3.       Defendant is responsible for its policies, practices, and procedures concerning its

streaming services’ development and maintenance.

       4.       Defendant, however, fails to offer audio description tracks – an audio track that

blind and visually impaired people need to have access to in order to experience the exclusively
            Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 2 of 10




visual portions of the show or movie enjoyed by consumers without visual impairments - with its

video content.

       5.        Plaintiffs are individuals with visual disabilities who, at all times relevant for

purposes of this action, have been legally disabled, as defined by the ADA, 42 U.S.C. § 12102(2).

       6.        Plaintiffs and other customers with visual disabilities who want to enjoy on-demand

videos with audio descriptions must use streaming services other than Defendant’s.

       7.        Although audio descriptions are widely available for TV shows and movies,

Defendant refuses to make audio descriptions available to its consumers through its on-demand

streaming services.

       8.        Because customers with visual disabilities cannot equally enjoy TV shows or

movies without audio descriptions, Defendant deprives them of the same options, privileges, and

advantages that it offers to other customers.

       9.        Plaintiffs seek the following declaratory and injunctive relief: (1) a declaration that

Defendant’s lack of audio descriptions violates the ADA as described in this complaint; and,

(2) an injunction requiring Defendant to provide audio descriptions and a mechanism to choose

audio descriptions for its on-demand streaming services so that it is fully and independently

accessible to blind and vision impaired individuals.

                                  JURISDICTION AND VENUE

       10.       This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

       11.       Plaintiffs’ claims asserted in this complaint arose in this judicial district, and

Defendant does substantial business in this judicial district.




                                                   2
          Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 3 of 10




       12.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                             PARTIES

       13.     Plaintiff Robert Jahoda is and, at all times relevant hereto, was a resident of this

District. Plaintiff is legally blind and is therefore a member of a protected class under the ADA,

42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§ 36.101,

et seq. Mr. Jahoda knows that audio descriptions are not available through Defendant’s streaming

services. He has not subscribed to Defendant’s streaming services because he knows trying to use

them would be futile.

       14.     Plaintiff Thomas Klaus is and, at all times relevant hereto, was a resident of

Harrisburg, Pennsylvania. Plaintiff is legally blind and is therefore a member of a protected class

under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28

CFR §§ 36.101 et seq. Mr. Klaus knows that audio descriptions are not available through

Defendant’s streaming services. He has not subscribed to Defendant’s streaming services because

he knows trying to use them would be futile.

       15.     Defendant Crown Media United States, LLC, operates a cable television network

with its headquarters in Studio City, California.

                                  FACTUAL ALLEGATIONS

       16.     Defendant offers digital video-streaming services to millions of Americans through

its platform, Hallmark Channel.




                                                    3
          Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 4 of 10




       17.     Through Hallmark Channel’s on-demand streaming services, users have access to

“an ambitious lineup of original content, including movies, scripted primetime series, and a daily,

two-hour lifestyle show, ‘Home & Family.’” 1

       18.     Users can browse Hallmark Channel’s vast video selection, pick a program to

stream, and start watching in the comfort of their own home within a matter of minutes.

       19.     Hallmark Channel’s on-demand streaming service “is only available through

participating television providers.” 2 Users that subscribe to participating cable providers can use

their cable provider’s login information to access the Hallmark Channel.

       20.     Hallmark Channel “is free. As long as your television provider is participating and

you receive Hallmark Channel from your television provider, you pay nothing extra to watch these

shows and movies on your computer.” 3

       21.     Hallmark Channel users can access the on-demand streaming services

through different web browsers, mobile or tablet devices, and streaming devices.

       22.     Though Defendant may have centralized policies regarding the maintenance and

operation of its streaming services, Defendant has never had a plan or policy that is reasonably

calculated to make its streaming services fully accessible to, and independently usable by,

individuals with visual disabilities.

       23.     Hallmark Channel’s blind and visually impaired on-demand users and potential

users do not have full access to Hallmark Channel’s video-streaming services because Hallmark

Channel does not provide audio description tracks for video content provided on its platform.




1
  https://www.hallmarkchannel.com/about-us (last accessed February 17, 2021).
2
  https://www.watchhallmarktv.com/faq.html#cost (last accessed February 17, 2021).
3
  Id.


                                                 4
          Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 5 of 10




       24.      Audio description is an auxiliary aid that allows blind and visually impaired people

to have a full audio-visual experience. 4 It is an audio track that narrates the key visual elements of

video content so that blind and visually impaired people can experience significant actions and

text-based information provided onscreen. Audio descriptions provide, for example, descriptions

of scenes, settings, costumes, body language, and other non-verbal cues that would otherwise be

missed by a person who is blind or visually impaired, but can be seen by those without visual

impairment.

       25.      Similar to closed captioning and subtitles, video providers offer audio description

tracks as an option for the consumer to select during TV shows and movies.

       26.      Hallmark Channel does not provide audio description tracks as an option for its on-

demand users.

       27.      Because Hallmark Channel does not provide audio description tracks, Plaintiffs

have not signed up for its streaming service that they otherwise would be able to enjoy.

       28.      Plaintiffs are frustrated that Defendant denies them and other customers with visual

disabilities the same convenience of streaming TV shows and movies that it provides to customers

without visual disabilities.

       29.      This technology is not novel or unique. Netflix, Amazon Prime, and Hulu are just

a few examples of streaming services that offer audio descriptions for their content. Major

production studios also now provide audio description tracks for wide-released features, which are

distributed with the film.




4
 Congress defined auxiliary aids and services to include “…taped texts, or other effective methods
of making visually delivered materials available to individuals with visual impairments[.]”
42 U.S.C. § 12103(1)(B).

                                                  5
          Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 6 of 10




       30.     Pursuant to the Twenty-First Century Communications and Video Accessibility

Act of 2010, many television channels are required to provide audio description for a certain

number of hours of prime-time content. See 47 C.F.R. § 79.3.

       31.     Hallmark Channel has the ability to provide audio descriptions but chooses not to.

       32.     Plaintiffs seek the same full and equal access to Defendant’s on-demand streaming

content that Defendant affords to all other customers.

       33.     Absent the relief requested in this matter, Plaintiffs and individuals with visual

disabilities will continue to be denied full and equal enjoyment of Defendant’s streaming services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

       34.     The allegations set forth in the previous paragraphs are incorporated by reference.

       35.     Defendant’s on-demand streaming platform is a place of public accommodation as

defined by the ADA because it is, or is a part of, a “place of exhibition or entertainment,” a “sales

or rental establishment,” a “service establishment,” a “library,” a “gallery,” and/or a “place of

public display or collection.” 28 C.F.R. § 36.104; 42 U.S.C. § 12181(7), and Defendant owns,

operates, and controls the streaming platform. See Gniewkowski v. Lettuce Entertain You Enter.,

251 F. Supp. 3d 908 (W.D. Pa. 2017); see also West v. Docusign, Inc., 2019 WL 3843054 (W.D.

Pa. 2019).

       36.     Pursuant to Title III, “[n]o individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).




                                                  6
          Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 7 of 10




       37.     Title III of the ADA imposes statutory and regulatory requirements to ensure

persons with disabilities are not excluded, denied services, segregated or otherwise treated

differently than other individuals as a result of the absence of auxiliary aids and services. 42 U.S.C.

§ 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public accommodations

must furnish appropriate auxiliary aids and services that comply with their effective

communication obligations. Id.

       38.     Thus, to the extent Defendant does not provide Plaintiffs with appropriate auxiliary

aids or full and equal access to its on-demand streaming services, they have violated the ADA.

       39.     Auxiliary aids and services include “effective methods of making visually delivered

materials available to individuals with visual impairments” such as audio description tracks.

42 U.S.C. § 12103(1)(B); see also 28 C.F.R. Part 36, Appendix C, Section 36.303 (noting that

audio description services “may be considered appropriate auxiliary aids and services”).

       40.     In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time: as technology advances, [ ] accommodations

should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163

(9th Cir. 2011).

       41.     By failing to provide its on-demand entertainment content and services in a manner

that is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:




                                                  7
           Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 8 of 10




              a) denying individuals with visual disabilities opportunities to participate in and

                 benefit from the goods, content, and services available through its on-demand

                 streaming services;

              b) affording individuals with visual disabilities access to its on-demand streaming

                 services that is not equal to, or as effective as, that afforded to others;

              c) utilizing methods of administration that (i) have the effect of discriminating on the

                 basis of disability; or (ii) perpetuate the discrimination of others who are subject to

                 common administrative control;

              d) denying individuals with visual disabilities effective communication, thereby

                 excluding or otherwise treating them differently than others; and/or

              e) failing to make reasonable modifications in policies, practices, or procedures where

                 necessary to afford its services, privileges, advantages, or accommodations to

                 individuals with visual disabilities.

        42.      Defendant has discriminated, and continue to discriminate, against Plaintiffs by

failing to provide auxiliary aids and services such as audio descriptions and not making their

streaming services fully accessible to, and independently usable by, individuals with visual

disabilities.

        43.      Because of Defendant’s denial of full and equal access to blind or visually impaired

users, Plaintiffs have not signed up for or been able to enjoy Hallmark Channel’s on-demand

streaming services.

        44.      Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiffs and other individuals with visual disabilities.




                                                    8
          Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 9 of 10




       45.     Plaintiffs’ claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       46.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiffs request relief as set forth below.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request judgment as follows:

                       a.      A Declaratory Judgment that at the commencement of this action

               Defendant was in violation of the specific requirements of Title III of the ADA

               described above, and the relevant implementing regulations of the ADA, in that

               Defendant took no action that was reasonably calculated to ensure that its streaming

               services are fully accessible to, and independently usable by, individuals with visual

               disabilities;

                       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and

               28 CFR § 36.504(a) which directs Defendant to take all steps necessary to bring its

               streaming services into full compliance with the requirements set forth in the ADA,

               and its implementing regulations, so that its streaming services are fully accessible

               to, and independently usable by, blind individuals, and which further directs that

               the Court shall retain jurisdiction for a period to be determined to ensure that

               Defendant has adopted and is following an institutional policy that will in fact cause

               it to remain fully in compliance with the law;

                       c.      Payment of costs of suit;

                       d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. §

               12205 and 28 CFR § 36.505, including costs of monitoring Defendant’s compliance




                                                  9
        Case 2:21-cv-00230-RJC Document 1 Filed 02/17/21 Page 10 of 10




             with the judgment. See People Against Police Violence v. City of Pittsburgh, 520

             F.3d 226, 235 (3d Cir. 2008) (“This Court, like other Courts of Appeals, allows fees

             to be awarded for monitoring and enforcing Court orders and judgments.”); see also

             Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv01898-

             AJS (W.D. Pa. Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World,

             LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11);

                    e.      Whatever other relief the Court deems just, equitable and

             appropriate; and

                    f.      An Order retaining jurisdiction over this case until Defendant has

             complied with the Court’s Orders.


Dated: February 17, 2021                           Respectfully Submitted,


                                                   By: /s/ R. Bruce Carlson
                                                   R. Bruce Carlson
                                                   Nicholas A. Colella
                                                   CARLSON LYNCH LLP
                                                   1133 Penn Avenue, 5th Floor
                                                   Pittsburgh, PA 15222
                                                   Tel: 412-322-9243
                                                   Fax: 412-231-0246
                                                   bcarlson@carlsonlynch.com
                                                   ncolella@carlsonlynch.com

                                                   Counsel for Plaintiffs




                                              10
